Citation Nr: 1759723	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-16 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board observes that this matter previously came before the Board in May 2015, at which time the issues on appeal were remanded for further appellate review.  The issues of entitlement to service connection for a low back disability and a psychiatric disability were also remanded at that time.  Service connection for those issues were subsequently granted in a July 2016 rating decision, and therefore they are no longer before the Board.

The Board notes that the prior Remand raised the question as to whether the issue of entitlement to special monthly pension was on appeal.  Specifically, in the May 2009 rating decision, the RO denied entitlement to special monthly pension.  The Veteran filed a notice of disagreement with that issue and in June 2012, the RO issued a statement of the case which included that issue.  On his June 2012  VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran checked the box indicating "I am only appealing these issues:" and listed the issues of "1. Degenerative disc Disease of the Lumbar Spine" and "2. Mental Disorder."  The Veteran then made specific arguments with respect to the back and psychiatric disability claims, but he did not mention the special monthly compensation claim.  The Veteran subsequently submitted a VA Form 9 in June 2014 which included special monthly pension as an issue on appeal.  However, because that VA Form 9 was not filed until two years after the statement of the case was issued, it is not timely.

Subsequent to the Board's Remand, in April 2016, the RO contacted the Veteran and his representative for evidence that a VA Form 9 was timely filed with regard to the special monthly pension claim.  The Veteran responded with a copy of the June 2014 VA Form 9.  Following further research and review, the RO determined that the June 2014 VA Form 9 was not timely, and therefore could not formalize an appeal of the special monthly pension issue to the Board.  The Veteran was notified of this fact in a July 2016 letter.  To date, neither the Veteran nor his representative have provided evidence of a formalized appeal prior to June 2014.  

Because the June 2014 VA Form 9 was not filed until two years after the statement of the case was issued, it cannot be accepted as a valid substantive appeal.  Further, because the June 2012 VA Form 9 is the only timely filed Appeal to the Board, and because it did not include the issue of entitlement to special monthly pension, the Board cannot infer a timely substantive appeal from that issue.  As such, the issue is not properly before the Board and will not be addressed in this decision.  


FINDING OF FACT

The Veteran's cervical strain is less likely than not related to his in-service automobile accident or any other incident of active service.


CONCLUSION OF LAW

The criteria for service connection of a neck disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in February 2008.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for a neck disability, manifested by neck pain.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be denied.

First, it clear the Veteran has a current cervical spine disorder.  Specifically, he was afforded a VA examination in July 2016.  The examiner conducted an in-person physical examination, as well as a review of the Veteran's medical history, to include multiple MRI records, and diagnosed the Veteran with a cervical spine strain.  Particularly, the examiner noted that he did not have cervical spine arthritis or fracture, and imaging studies conducted in 2007 and again in 2015 found normal cervical spine.  As such, the only diagnosis given was cervical spine strain.

As to whether there was an incident in service, the Veteran's service treatment records do not indicate any actual complaints of a neck disability or injury.  Nonetheless, those records did document a March 1973 automobile accident, after which the Veteran reported low back pain and headaches.  

Even if the automobile can be construed as an incident in service, there is still insufficient evidence to establish that his current complaints are related to his accident.  Specifically, at the VA examination in July 2016, the VA examiner was explicitly requested to address whether or not a causal relationship existed between the two.  The examiner considered the Veteran's complete medical history, as well as the Veteran's lay statements regarding the ongoing pain since service, and stated that the condition was less likely than not incurred in or caused by the claimed in-service accident.   

In reaching this conclusion, the examiner stated that the Veteran did not have a diagnosed cervical spine condition on active duty, despite multiple complaints of low back pain at that time.  He also noted complaints of chronic neck pain in his private medical records following an on-the-job injury in October 2004 that resulted in right shoulder surgery in February 2005, but not prior to that time.  The examiner determined that the Veteran has referred neck strain in his neck area as a result of his chronic left shoulder pain following the 2004 injury.  The examiner also noted multiple normal MRI reports that show no structural abnormality of the cervical spine.  The Board finds this opinion to be particularly persuasive.  It was rendered after a thorough physical examination, and in contemplation of the Veteran's medical history and his own reports regarding a history of symptoms.  It was made by a medical professional competent to provide an etiological conclusion as to the diagnosis of and underlying cause of his neck pain.  

For his part, the Veteran has reported a history of neck pain since active service.  The Board acknowledges that the Veteran, as a lay person, is competent to provide testimony as to observable symptomatology, such a pain.  Barr v. Nicholson, 21 Vet. app. 303, 307-08 (2007).  Nonetheless, the Board finds that this testimony is less credible in light of a review of the Veteran's service treatment records which do not document a history of neck pain, nor his post-service treatment records which did not document neck pain until after his 2004 shoulder injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (providing factors to consider when assessing the credibility of lay evidence, to include facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, bad character, and lay statements made during treatment).    

The general principle that trauma such as an automobile accident may lead to neck pain is commonly known, and therefore, the Veteran's testimony does have some tendency to make a nexus more likely than it would be without such an assertion.  However, even presuming the credibility of the Veteran's testimony and assertions as to the cause of his neck pain, the Board finds that this testimony still does not counterbalance the July 2016 VA examiner's opinion to the contrary.  Here, the Veteran is a lay person without appropriate medical training and expertise, and thus not competent to make an etiological conclusion regarding the cause of his neck pain, especially in light of the VA examiner's conclusions to the contrary, and the fact that the evidence fails to show any complaints of neck pain in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service automobile accident and his current cervical strain, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection of a neck disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).



ORDER

Service connection for a neck disability is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


